1    Young Cho
     Attorney at Law: 189870
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Shelly Rae Valeika
7
8
9
10
11                        UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF CALIFORNIA
13
14   SHELLY RAE VALEIKA,                     )   No.: 2:19-cv-01042-DB
                                             )
15                Plaintiff,                 )   STIPULATION AND ORDER FOR
                                             )   THE AWARD AND PAYMENT OF
16         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO THE EQUAL
17   ANDREW SAUL,                            )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,        )   § 2412(d) AND COSTS PURSUANT
18                                           )   TO 28 U.S.C. § 1920
                  Defendant.                 )
19                                           )
                                             )
20
21         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
22   OF THE DISTRICT COURT:
23         IT IS HEREBY STIPULATED, by and between the parties through their
24   undersigned counsel, subject to the approval of the Court, that Shelly Rae Valeika
25   be awarded attorney fees in the amount of three thousand three hundred dollars
26   ($3,300.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).

                                             -1-
1    This amount represents compensation for all legal services rendered on behalf of
2    Plaintiff by counsel in connection with this civil action, in accordance with 28
3    U.S.C. §§ 1920; 2412(d).
4           After the Court issues an order for EAJA fees to Valeika, the government
5    will consider the matter of Valeika's assignment of EAJA fees to Young Cho. The
6    retainer agreement containing the assignment is attached as exhibit 1. Pursuant to
7    Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the assignment
8    will depend on whether the fees are subject to any offset allowed under the United
9    States Department of the Treasury's Offset Program. After the order for EAJA fees
10   is entered, the government will determine whether they are subject to any offset.
11          Fees shall be made payable to Valeika, but if the Department of the
12   Treasury determines that Valeika does not owe a federal debt, then the government
13   shall cause the payment of fees, expenses and costs to be made directly to Law
14   Offices of Lawrence D. Rohlfing, pursuant to the assignment executed by Valeika.1
15   Any payments made shall be delivered to Young Cho.
16          This stipulation constitutes a compromise settlement of Valeika's request for
17   EAJA attorney fees, and does not constitute an admission of liability on the part of
18   Defendant under the EAJA or otherwise. Payment of the agreed amount shall
19   constitute a complete release from, and bar to, any and all claims that Valeika
20   and/or Young Cho including Law Offices of Lawrence D. Rohlfing may have
21   relating to EAJA attorney fees in connection with this action.
22   ///
23   ///
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                              -2-
1          This award is without prejudice to the rights of Young Cho and/or the Law
2    Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
3    42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: March 23, 2020           Respectfully submitted,
5                                   LAW OFFICES OF LAWRENCE D. ROHLFING
6                                         /s/ Young Cho
                                 BY: __________________
7                                   Young Cho
                                    Attorney for plaintiff Shelly Rae Valeika
8
9    DATED: March 23, 2020          McGREGOR W. SCOTT
                                    United States Attorney
10
11
                                           /s/ Marcelo N. Illarmo
12
                                    MARCELO N. ILLARMO
13                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
14                                  ANDREW SAUL, Commissioner of Social
                                    Security (Per e-mail authorization)
15
16
17
18                                       ORDER
19         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
20   DATED: March 24, 2020                 /s/ DEBORAH BARNES
21                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26

                                             -3-
